Citation Nr: 1508284	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-01 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) located in Louisville, Kentucky.

The Veteran requested a Board hearing to be held at the RO.  In a February 2009 submission, prior to the date of the hearing, the Veteran withdrew the request for a hearing and, therefore, the Board may proceed to the merits without a hearing.  38 C.F.R. § 20.702(e) (2014).

To the extent evidence has been received subsequent to the final consideration of the claims by the RO, the Veteran waived RO consideration of that evidence in a February 2013 submission.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

The Board remanded this matter for further development in October 2012.  For the reasons set forth below, the Board finds that there has been substantial compliance with its remand instructions and the claim is ready for disposition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The issue of entitlement to service connection for tinnitus has been raised by the record in the December 2014 VA Audiological Examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Sensorineural hearing loss is encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  See M21-1MR, Part III.iv.4.B.12.a. (noting "other organic diseases of the nervous system" includes sensorineural hearing loss and tinnitus).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claim.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).




Bilateral Hearing Loss

The Veteran is a decorated combat veteran who served honorably in Vietnam.  He claims entitlement to service connection for bilateral hearing loss.  The Board need not tarry long on the first two elements of his claim.  VA has already conceded in-service acoustic trauma, including gunfire and a contemporaneously and credibly reported explosion that "knocked [the Veteran] about five feet backwards."  See, e.g., February 1969 Veteran's Letter Home; October 2012 Board Remand ("[T]he Veteran's assertions [of excessive noise exposure] are presumed fact.").  Likewise, the evidence establishes that the Veteran has a current disability.

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

On the authorized audiological evaluation in December 2012, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
45
50
LEFT
25
30
35
60
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.

On the authorized audiological evaluation in April 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
50
55
LEFT
25
25
40
55
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.

Based on these results, the Veteran has a current bilateral hearing disability.  

With an in-service injury (acoustic trauma) and a current disability both established, the remaining question is whether his current bilateral hearing loss is etiologically related to his active service.  Shedden, 381 F.3d at 1167.  

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. decreased hearing acuity); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology of a medically complex condition nor need the Board give any probative weight to bald assertions by a lay Veteran regarding that subject.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his current bilateral hearing loss, particularly where it was first diagnosed many years after service.  See, e.g., Jandreau, 492 F.3d at 1377.  Because the Veteran is not competent to provide a nexus opinion, the Board will turn to the medical evidence of record.

A review of the Veteran's in-service audiological test results will help resolve this final question, particularly as they form a significant part of the factual basis for the only competent etiology opinions of record.

On the Veteran's October 1967 induction examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
5
5
5
15
15

Speech audiometry testing was not performed.

On the Veteran's September 1969 discharge examination report, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
??
N/A
0
LEFT
0
0
-5
N/A
0

Speech audiometry testing was not performed.

The Veteran has questioned whether the September 1969 audiometry results included on his September 1969 discharge examination are, in fact, his results.  See May 2009 VA Form 21-4138 ("It is my contention that I did not have a separation audiogram.").  The Board has thoroughly reviewed his file and the discharge examination report does not appear irregular in any way.  As is normally the case, the first and second pages appear in chronological order.  Though the second page does not contain the Veteran's name or social security number, the first page contains his name, social security number, and other identifying information consistent with the Veteran's other records.  The Veteran has alleged that the pages may have become mixed up or that the second page belongs to another Veteran.  See September 2008 VA Form 21-4138 ("I believe you have my records mixed up with someone else's!!!").  However, the claims file contains at least two copies of the two-page discharge examination report, both of which appear to be properly matched and include two pages on similarly aged paper (one copy is on light blue paper) that contain the above audiological results.  Given these contemporaneous records, the Board finds that the discharge examination report including audiological examinations reflects the results of the Veteran's discharge examination.   

The Veteran's contrary contentions appear to be based on the fact that the second page is not clearly marked with his name or other identifying information and, that another document relating to his discharge contains an apparent typo in his service number (with a "0" where there should be a "6).  See September 2008 VA Form 21-4138 (attaching highlighted documents).  As already discussed, discharge examination reports from that era typically include two pages without personally identifying information on the second page.  The incorrect service number is on a different document and, as noted, appears to be a typo.  The Board finds that the document is an authentic, complete copy of the Veteran's September 1969 discharge examination report.

The Board also rejects the Veteran's implied contention that he did not undergo any audiological testing during his discharge examination.  Many years have passed since the Veteran's discharge from the military and the Board places greater reliance on the contemporaneous records of his discharge examination.  See Caluza, 7 Vet. App. 498 (interest in the outcome of the matter and inconsistency with other evidence may affect credibility); Wood, 1 Vet. App. 190 (holding that the Board is not required to accept an appellant's uncorroborated account of his active service experiences).

The Veteran's challenge to the discharge examination is rejected.  The Board finds that the discharge examination does reflect audiometric testing performed on the Veteran and, therefore, may properly be relied upon by medical professionals in reaching conclusions regarding the etiology of the Veteran's current hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

The first post-service diagnosis of hearing loss was after an authorized audiological evaluation in September 1999, which noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
45
55
LEFT
35
30
35
60
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.

The 1999 VA audiologist noted complaints of "[g]radually decreased hearing" as well as both military noise exposure and "[o]ccupational noise x 20 yrs. as Welder in Shipyard."  The audiologist does not record when the Veteran first noticed the gradually decreasing hearing acuity.  The audiologist noted sensorineural hearing loss and the Veteran's intent to file a claim for disability benefits to "establish S/C [i.e. service connection] as possible".  She did not offer her own opinion on etiology.

In addition to the audiological test results noted above, the record also includes the results of a private audiological evaluation in January 2008.  The report on that examination documents pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
45
60
LEFT
20
30
35
60
65

Speech audiometry revealed speech recognition ability of 95 percent in the right ear and of 90 percent in the left ear.  The private audiologist diagnosed sensorineural hearing loss, but did not opine on etiology.

The fact that the Veteran did not seek any treatment for hearing loss until many years after discharge is evidence that is also relevant to the medical questions at issue.  See Maxson, 230 F.3d at 1333 (holding that the Board may consider long periods of delay in seeking treatment); see also December 2012 Report of VA Examination (recording Veteran's report of occupational and recreational noise exposure).  

The Board concludes that the evidence is against a finding that the Veteran suffered a post-service continuity of symptomatology or manifestation of bilateral hearing loss of a compensable degree within one year of his discharge.  This conclusion is based on the decades of delay in seeking any treatment, the lack of a diagnosis with hearing loss until over two decades after his active service, and the lack of any credible, unambiguous testimony from the Veteran regarding continuous symptoms of decreased hearing acuity from discharge until the first post-service diagnosis.  Service connection for a chronic disease due to continuity of symptomatology or manifestation within the presumptive period is not warranted.

In making this determination, the Board recognizes that the Veteran indicated, on his formal claim (January 2008 VA Form 21-526) that his hearing loss began in 1970, but concludes that the mere recitation of an alleged year of onset, without any explanation, has little probative value which is outweighed by the contrary evidence of record.  As noted above, audiology results from September 1969 showed thresholds of, at most, five (5) decibels.  The allegation of onset in 1970 seems unlikely given those test results, particularly where the Veteran has offered no other statements or testimony of difficulties hearing between discharge and the first audiological evidence of post-service hearing loss in 1999.  The Board finds that the statement recorded by the 1999 audiologist regarding "gradually decreased hearing" is too ambiguous with respect to when this gradual decrease was first noticed to be given probative weight in support of a continuity of symptomatology from the 1969 discharge until the 1999 complaint of hearing loss.  See also January 1999 VA Progress Notes (documenting Veteran's allegation of high frequency hearing loss due to in-service acoustic trauma and request for a hearing consultation).  In short, the only evidence tending to favor a finding of continuity of symptomatology is ambiguous and, therefore, of very little probative weight which is outweighed by the unambiguous evidence of a delay of over two decades in complaining of decreased hearing or seeking treatment for decreased hearing.

The only competent medical opinions of record regarding the etiology of the Veteran's current bilateral hearing loss are the opinions of the April 2008 VA examiner and the December 2012 VA examiner.  Both opined that the Veteran's current hearing loss is less likely than not related to acoustic trauma during his active service.

The April 2008 VA examiner based her opinion, primarily, on the normal September 1969 separation examination results.  The Board previously found this opinion inadequate and, so, it will not be relied upon here.  See October 2012 Board Remand; Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding service connection may be established even where a separation examination shows normal hearing); Nieves-Rodriguez, 22 Vet. App. at 302-304 (discussing factors that give a medical opinion probative weight).

The December 2012 VA examiner also provided a negative etiological opinion.  She provided the following rationale:

As reported in Section 6 Below, the STRs include hearing test results for Enlistment and Separation.  Not only is normal hearing recorded on both test dates, but there is no significant downward threshold shift when a comparison of the results is made.

In its prior remand, the Board instructed that the examiner must not provide a rationale "based on the mere fact, standing alone, that the Veteran's separation examination showed normal hearing acuity."  October 2012 Board Remand (instruction #3).  The Board finds that the above rationale is not based on the normal separation examination results standing alone, but involves a comparison of those results with the induction results and the lack of any "significant downward threshold shift."  Therefore, the rationale is not inconsistent with the Board's October 2012 remand instructions.  Furthermore, the examiner's findings and methodology are consistent with the binding legal authority that threshold shifts during service are relevant and must be considered in determining whether in-service acoustic trauma caused or contributed to a later diagnosed hearing disability.  Hensley, 5 Vet. App. at 159 (reciting, approvingly, VA Secretary's argument that an upward shift in tested thresholds may form a medically sound basis for attributing a later hearing loss disability to in-service acoustic trauma).

The examiner's report also contains a thorough and accurate medical history and physical examination.  In short, the opinion is well-grounded in the facts, adequately reasoned, and, so, has probative value.  Nieves-Rodriguez, 22 Vet. App. at 304.

In the absence of any competent evidence reaching a conclusion contrary to that of the December 2012 VA examiner, the Board finds that the Veteran's bilateral hearing loss was not caused by the Veteran's active service.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for bilateral hearing loss is denied.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in January 2008 prior to the initial adjudication of his claims in June 2008.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  Notably, the RO attempted to obtain Social Security Administration records, but was informed no such records exist.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  In April 2008 and December 2012, VA provided the Veteran with medical examinations to address the existence, etiology, and symptoms of his bilateral hearing loss.  For reasons discussed in the October 2012 Board remand, the April 2008 examination was inadequate.  However, the December 2012 examination is adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board has discussed above the adequacy of the rationale provided and the VA examiner's compliance with the Board's remand instructions.  The Board reiterates its finding that the December 2012 opinion is adequate and substantially complies with the October 2012 Board remand.  Stegall, 11 Vet. App. at 271; see also Dyment, 13 Vet. App. at 146-47.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


